TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 19, 2022



                                      NO. 03-21-00244-CV


Appellant, Richard Witt Duncan// Cross-Appellants, Prewett Rentals Series 2 752 Military,
 LLC, Tami Jan, Ward Galbreath, Sumit Kapoor, Rachel Kapoor, Nakul Jeirath, Tasha
 Jeirath, Mark L. Reis, Janis R. Reis, Charles A. Bess, Jr., Dancee D. Bess, Christopher
     Bellshaw, Catherine Bellshaw, Santos S. Salinas, and Debra Salinas, Appellant

                                                 v.

Appellees, Prewett Rentals Series 2 752 Military, LLC, Tami Jan, Ward Galbreath, Sumit
  Kapoor, Rachel Kapoor, Nakul Jeirath, Tasha Jeirath, Mark L. Reis, Janis R. Reis,
Charles A. Bess, Jr., Dancee D. Bess, Christopher Bellshaw, Catherine Bellshaw, Santos S.
      Salinas, and Debra Salinas// Cross-Appellee, Richard Witt Duncan, Appellee




        APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on June 28, 2021. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Each party shall pay the costs

of the appeal incurred by that party, both in this Court and in the court below.